Exhibit 10.1

TERMINATION

OF

PURCHASE AND ASSUMPTION AGREEMENT

This Termination of Purchase and Assumption Agreement (this “Agreement”) is
entered into effective December 28, 2009, by and between Sterling Bank, a Texas
chartered banking association (“Buyer”) and First Bank, a Missouri state
chartered bank (“Seller”).

WHEREAS, effective as of August 7, 2009, Buyer and Seller executed a Purchase
and Assumption Agreement (the “Purchase and Assumption Agreement”).

WHEREAS, Section 10.1(a) of the Purchase and Assumption Agreement permits Buyer
and Seller to terminate the Purchase and Assumption Agreement.

NOW, THEREFORE, Buyer and Seller hereby terminate the Purchase and Assumption
Agreement with such effect as provided under Section 10.2 of the Purchase and
Assumption Agreement.

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement on the date
first above written.

 

STERLING BANK By:  

/s/ J. Downey Bridgwater

  J. Downey Bridgwater   Chairman of the Board, President and Chief Executive
Officer FIRST BANK By:  

/s/ Terrance M. McCarthy

  Terrance M. McCarthy   Chairman, President and Chief Executive Officer